Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 1 of 24 PageID# 4941



                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

   IN RE: CAPITAL ONE CONSUMER                        )
   DATA SECURITY BREACH LITIGATION                    )       MDL No. 1:19md2915 (AJT/JFA)
                                                      )

   This Document Relates to the Consumer Cases

         MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
         PRODUCTION OF MANDIANT REPORT AND RELATED MATERIALS

         Plaintiffs submit this Memorandum in Support of their Motion to Compel Production of

  the Mandiant Report and Related Materials.

                                  PRELIMINARY STATEMENT

         On July 29, 2019, Capital One announced it had experienced a data breach that affected

  over 100 million people in the United States and six million people in Canada (the “Data Breach”).

  Representative Consumer Class Action Complaint (“Complaint” or “Compl.”), Dkt. 354, at ¶¶ 1-

  2. Shockingly, however, the Data Breach had actually occurred four months earlier, in March 2019,

  when a hacker infiltrated Capital One’s cloud network and downloaded 1.75 terabytes of extremely

  sensitive customer data without detection. Compl. ¶¶ 74-78.

         Four years earlier, as part of its                                 Capital One



                                    Capital One



              See   Ex.    1,   Master    Services   Agreement    (                               ),

  CAPITALONE_MDL_000258941, at -258941; Ex. 2, Statement of Work

                                          ), CAPITALONE_MDL_000097222, at -97223; Ex. 3,
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 2 of 24 PageID# 4942



  CAPITALONE_MDL_000185309, at -185319 (



                              ).                                     Mandiant responded to Capital

  One’s Data Breach, investigated the breach, and produced –                                – a final

  forensic report detailing its findings and recommendations (the “Mandiant Report”). See Ex. 2,

  Statement of Work, at Section 2.1 (detailing

                         ).

         Despite the fact that Mandiant

                                                           Capital One has consistently contended in

  multiple meet and confers over many months since January 2020 that Mandiant’s investigation

  and its final report are privileged. See Dkt. 271, Capital One Defendants’ Report Pursuant to

  Paragraph 10 at 3-4; Dkt. 269, Plaintiffs’ Report Pursuant to Paragraph 10(d) at 2-3. According to

  Capital One, because Capital One’s lawyers at Debovoise and Plimpton (“Debovoise”) hired

  Mandiant after the Data Breach to provide

                                                            Mandiant’s factual forensic findings and

  remediation recommendations are cloaked in privilege.

         This ham-fisted attempt at claiming privilege over a business function

                                   should be rejected. Mandiant’s investigation and resulting report

  simply do not qualify as work product, nor as attorney-client privileged, because the key facts and

  documents produced to-date show Mandiant was retained for business – not litigation – purposes.

  In fact, in a data breach case in this District several months ago, Judge Nachmanoff ordered the

  production of a Mandiant Report and related materials under almost identical circumstances. In




                                                    2
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 3 of 24 PageID# 4943



  re: Dominion Dental Servs. USA, Inc. Data Breach Litig., No. 1:19-CV-1050-LMB-MSN, 2019

  WL 7592343, at *3 (E.D. Va. Dec. 19, 2019).

                    the defendant in Dominion executed a statement of work with Mandiant before

  discovering the data breach at issue in the litigation. Id. at *1.                 that statement of

  work included incident response in the event of a breach and deliverables, including an incident

  response report. Id. Even though the existing statement of work was still in place when the breach

  was discovered, the defendant’s outside counsel executed a second, replacement statement of work

  with Mandiant purportedly sweeping the services Mandiant was already engaged to conduct under

  their purview, and then claimed privilege over the investigation and attendant report. Id. at *2. The

  Court overruled the defendant’s assertion of privilege. Id. at *3. It found that Mandiant was

  retained for business, not litigation, purposes, and the “‘change of supervision’ to outside counsel

  ‘[was] not sufficient to render all of the later communications and underlying documents privileged

  or immune from discovery as work product.’” Id. at *4 (quoting In re Premera Blue Cross

  Customer Data Sec. Breach Litig., 296 F. Supp. 3d 1230, 1245 (D. Or. 2017) (also ordering

  production of Mandiant Report under similar circumstances)).

         For these same reasons, the Court should find the Mandiant Report here is not privileged.

  Facts are not protected from disclosure and the investigation was a necessary business function;

  having an attorney oversee the factual investigation does not grant it special protection. Indeed,

  Mandiant’s report is not privileged because it contains facts – not legal advice and conclusions –

  about the who, what, where, when, and how of the breach.1 Even if Capital One’s counsel may use

  the report and its conclusions to assist them in giving legal advice to their client, that does not




  1
   If the court is disinclined to order the Mandiant Report to be produced, it should undertake an in
  camera review to see the true nature of the types of information contained in this report.


                                                   3
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 4 of 24 PageID# 4944



  protect the facts contained therein from discovery. Any company that is the target of a data breach

  must undergo a similar assessment for business purposes and to ensure customers and regulators

  that it has uncovered and remedied the breach, regardless of whether it is ultimately sued in

  litigation. Thus, these legitimate business purposes for the retention of Mandiant obviate any

  claims that Mandiant was engaged solely to provide legal advice.

          However, even if the Court finds that the Mandiant investigation and report are privileged,

  Capital One should still be compelled to produce the Report and requested materials for two

  reasons. First, Capital One has waived the privilege over the report by disclosing the report and

  its conclusions to third parties. Second, the Report is critical to Plaintiffs’ investigation and

  prosecution of this case and Plaintiffs have no other reasonable way to obtain the detailed forensic

  information and remediation recommendations contained in the highly technical Mandiant Report.

  Given the limited period of time afforded the parties to conduct discovery, Plaintiffs do not have

  the ability to retrace the steps already taken by Mandiant to determine the cause and scope of the

  data breach or to determine the necessary remediation to prevent further exposure. In addition,

  Plaintiffs are entitled to know, for example, what Mandiant told Capital One it was required to fix

  in order to ensure that its data security flaws were resolved to determine whether Capital One has

  actually complied with those recommendations and whether additional steps are necessary to

  protect the class.

          In light of the arguments detailed herein, the Court should find that Mandiant’s report is

  not privileged or work product (or that any privilege has been waived), and order Capital One to

  produce the report and all discoverable communications regarding the report and Mandiant’s

  investigation. Specifically, Plaintiffs seek (1) the report and any versions thereof; (2)

  communications between Mandiant and Capital One employees regarding its factual conclusions




                                                   4
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 5 of 24 PageID# 4945



  and remediation; and (3) communications between Capital One employees discussing the

  Mandiant report, its conclusions, and recommended remediation measures. Plaintiffs do not seek

  counsel’s analysis of the Mandiant report, counsel’s communications with Mandiant to understand

  the report, or counsel’s direct communications with Capital One regarding the Mandiant report.

  Plaintiffs do, however, seek all internal Capital One communications discussing the Mandiant

  report and its recommendations in which counsel is merely cc’d or bcc’d in an email chain that

  does not contain requests for or the provision of legal advice or discussion related to the

  implementation of counsel’s legal advice.

                                         LEGAL STANDARDS

      A. Work Product Doctrine

          Federal Rule of Civil Procedure 26(b)(3) governs the application of the work-product

  doctrine and federal law applies, even where jurisdiction relies on diversity.2 Fed. R. Civ. P.

  26(b)(3); see also Chambers v. Allstate Ins. Co., 206 F.R.D. 579, 584 (S.D. W. Va. 2002). Rule

  26(b)(3)(A) provides: “Ordinarily, a party may not discover documents and tangible things that

  are prepared in anticipation of litigation or for trial by or for another party or its representative.”

          “Courts disfavor assertions of evidentiary privilege because they shield evidence from the

  truth-seeking process.” RLI Ins. Co. v. Conseco, Inc., 477 F. Supp. 2d 741, 748 (E.D. Va. 2007)

  (citing Herbert v. Lando, 441 U.S. 153, 175 (1979); In re Grand Jury Proceedings, 727 F.2d 1352,

  1355 (4th Cir. 1984)). Therefore, the party “claiming the protection bears the burden of

  demonstrating the applicability of the work product doctrine.” Solis v. Food Employers Labor

  Relations Ass’n, 644 F.3d 221, 232 (4th Cir. 2011).




  2
   Even if Virginia law applied, the law is the same. See Wilson v. Norfolk & Portsmouth Belt Line
  R. Co., 69 Va. Cir. 153, 2015 WL 2650931, at *14 (2005).


                                                     5
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 6 of 24 PageID# 4946



          Prepared “in anticipated of litigation” is key to the privilege inquiry. The Fourth Circuit

  applies the “because of” test to determine whether a document was created in anticipation of

  litigation, adopting this test in Nat’l Union Fire Insurance v. Murray Sheet Metal, 967 F.2d 980,

  984 (4th Cir. 1992). There, it recognized that “because litigation is an ever-present possibility in

  American life, it is more often the case than not that events are documented with the general

  possibility of litigation in mind. Yet, ‘[t]he mere fact that litigation does eventually ensue does not,

  by itself, cloak materials’ with work product immunity.” Id. at 984 (quoting Binks Mfg. Co. v.

  Nat’l Presto Indus., Inc., 709 F.2d 1109, 1118 (7th Cir. 1983)).

          Instead, to qualify as work product, “the document must be prepared because of the

  prospect of litigation when the preparer faces an actual claim or a potential claim following an

  actual event or series of events that reasonably could result in litigation. . . . [M]aterials prepared

  in the ordinary course of business or pursuant to regulatory requirements or for other non-litigation

  purposes are not documents prepared in anticipation of litigation within the meaning of Rule

  26(b)(3).” Id. (emphasis in original); accord In re Grand Jury Proceedings, 102 F.3d 748, 752

  (4th Cir. 1996) (internal report documenting bank’s investigation of whether bank had committed

  a crime, which was prepared by non-lawyer bank employee, not subject to work product doctrine).

          Because there may be dual motives underlying the preparation of a particular document –

  one related to the prospect of litigation and one related to a business or other non-litigation purpose

  – the court must determine “the driving force behind the preparation of” the requested documents.

  Nat’l Union Fire Ins., 967 F.2d at 984 (recognizing that after an accident, personnel might

  investigate “not only out of concern for future litigation, but also to prevent reoccurrences . . . and

  to respond to regulatory obligations”).




                                                     6
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 7 of 24 PageID# 4947



         The principal inquiry is whether the document would have been created in essentially the

  same form in the absence of litigation, or the converse, whether the document “would not have

  been prepared in substantially similar form but for the prospect of that litigation.” RLI Ins., 477 F.

  Supp. 2d at 748 (quoting United States v. Adlman, 134 F.3d 1194, 1195 (2d Cir. 1998)) (emphasis

  in original). The “because of” test requires a “case-by-case” analysis, and courts eschew bright

  line rules based on the timing of the document’s creation or other factors. See Westfield Ins. Co. v.

  Carpenter Reclamation, Inc., 301 F.R.D. 235, 250 (S.D. W. Va. 2014). Instead, courts consider

  the facts and circumstances under which the documents were created, the purpose and intent of the

  person creating them, and based on in camera examination of the documents themselves. Id.

         Further, work product protection can be waived. In addition to public disclosure of the

  document or information contained therein, “when a party reveals part of a privileged

  communication to gain an advantage in litigation, the party waives the . . . privilege as to all other

  communications relating to the same subject matter. Selective disclosure for tactical purposes

  waives the privilege.” United States v. Jones, 696 F.2d 1069, 1072 (4th Cir. 1982). “The same

  principles apply to the waiver of work product protection.” E.I. Dupont de Nemours & Co. v. Kolon

  Indus., Inc., 269 F.R.D. 600, 605 (E.D. Va. 2010).

         Courts recognize two categories of work product: fact work product and opinion work

  product. In re Grand Jury Proceedings, Thursday Special Grand Jury Sept. Term, 1991, 33 F.3d

  342, 348 (4th Cir. 1994) (citing In re John Doe, 662 F.2d 1073, 1078-80 (4th Cir. 1981)). Opinion

  work product – which contains “the mental impressions, conclusions, opinions, or legal theories

  of a party’s attorney or other representative concerning the litigation” – is inviolate. Fed. R. Civ.

  P. 26(b)(3)(B); In re Doe, 662 F.2d at 1080. Litigants, however, cannot shield underlying facts

  from disclosure under the work product doctrine by communicating them to an attorney or having




                                                    7
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 8 of 24 PageID# 4948



  an attorney direct the fact investigation. In re Zetia (Ezetimibe) Antitrust Litig., No. 2:18MD2836,

  2019 WL 6122012, at *3 (E.D. Va. July 16, 2019) (citing Upjohn Co. v. United States, 449 U.S.

  383, 395 (1981)).

            Work product can also be discoverable where “the party shows that it has substantial need

  for the materials to prepare its case and cannot, without undue hardship, obtain their substantial

  equivalent by other means.” Fed. R. Civ. P. at 26(b)(3)(A)(ii). When fact work product is at issue,

  courts consider “the document’s relevance and importance to the issues in the litigation and the

  unavailability of the facts in the documents from other sources.” Nat’l Union Fire Ins., 967 F.2d

  at 985.

     B. Attorney-Client Privilege
            Virginia law applies to the invocation of attorney-client privilege in this case. Fed. R. Evid.

  501. Under Virginia law, “confidential communications between an attorney and his or her client

  made in the course of that relationship and concerning the subject matter of the attorney’s

  representation are privileged from disclosure.” Walton v. Mid-Atl. Spine Specialists, P.C., 694

  S.E.2d 545, 549 (Va. 2010). “Nevertheless, the privilege is an exception to the general duty to

  disclose, is an obstacle to investigation of the truth, and should be strictly construed.”

  Commonwealth v. Edwards, 370 S.E.2d 296, 301 (Va. 1988). Not all communications with

  attorneys are privileged, however; only communications made for the purpose of seeking or

  providing legal advice are subject to the protection. Virginia Elec. & Power Co. v. Westmoreland-

  LG & E Partners, 526 S.E.2d 750, 755 (Va. 2000) (“The attorney-client privilege does not attach

  to a document merely because a client delivers it to his attorney”); Chevalier-Seawell v. Mangum,

  90 Va. Cir. 420, at *6 (2015) (“[W]here a communication neither requests nor expresses legal

  advice, but rather involves the soliciting or giving of business advice, it is not protected by the

  privilege.”) (quoting Adair v. EQT Prod. Co., 285 F.R.D. 376, 380 (W.D.Va. 2012)).


                                                      8
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 9 of 24 PageID# 4949



          “The proponent of the privilege has the burden to establish that the attorney-client

  relationship existed, that the communication under consideration is privileged, and that the

  privilege was not waived.” Walton, 694 S.E.2d at 549. “The privilege attaches to communications

  of the client made to the attorney’s agents . . . when such agent’s services are indispensable to the

  attorney’s effective representation of the client.” Edwards, 370 S.E.2d at 301. But the burden of

  establishing “indispensability” is on the party claiming privilege. Via v. Commonwealth, 590

  S.E.2d 583, 595 (Va. 2004).

         Underlying facts, however, are not protected from disclosure under the attorney-client

  privilege merely because they were conveyed by the client to the attorney. Indus. Chemicals, Inc.

  v. Rehrig Int’l, Inc., 2 Va. Cir. 147, at *1 (1983) (citing Upjohn, 449 U.S. at 383).

                                            ARGUMENT

      A. Courts in other data breach cases – including in this District – regularly order
         defendants to produce Mandiant reports because Mandiant serves a business
         purpose.
         Mandiant is a cyber security consultant that provides data security services to its clients,

  including breach response, security enhancement, security transformation, and security

  assessment.3 Mandiant markets itself as helping “organizations effectively . . . respond to threats

  and reduce overall impact of business risk – before, during and after an incident.”4 Mandiant does

  not market itself as a consulting or testifying expert for litigation.5 Due to its prominence in

  providing business-oriented data security services, Mandiant has become a repeat player in data




  3
    FireEye Mandiant Website, available at https://www.fireeye.com/services.html (last visited April
  24, 2020).
  4
    Id. (emphasis added).
  5
    Id.


                                                    9
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 10 of 24 PageID# 4950



  breach litigation as the third-party entity who often investigates, or in some cases, discovers the

  breach and then helps the breached entity patch up its security.6

         In some cases, defendants recognize that the highly-technical, forensic report prepared by

  Mandiant for business purposes should be produced and do so without contending its privilege.

  See In re Anthem, Inc. Data Breach Litig., No. 15-MD-02617-LHK, 2016 WL 3029783, at *3

  (N.D. Cal. May 27, 2016) (“[A]fter learning of the cyberattacks, Anthem retained Mandiant, a

  cybersecurity company, ‘to assist in assessing and responding to the Anthem Data Breach and to

  assist in developing security protocols for Anthem.’ Mandiant’s work culminated in the production

  of an Intrusion Investigation Report (‘Mandiant Report’), which Mandiant provided to Anthem in

  July 2015[,]” and which was subsequently provided to plaintiffs); Fero v. Excellus Health Plan,

  Inc., 304 F. Supp. 3d 333, 342 (W.D.N.Y. 2018) (providing Mandiant Report to plaintiffs and their

  expert early in the case).

         But in other cases, in order to prevent the disclosure of Mandiant’s forensic analysis and

  remedial recommendations, and to obfuscate key liability facts, counsel for breached defendants

  have tried to shield these key documents from production by claiming privilege or protection under

  the work product doctrine. In most cases, defendants have been unsuccessful.




  6
    See S. Indep. Bank v. Fred’s, Inc., No. 2:15-CV-799-WKW, 2019 WL 1179396, at *3 (M.D. Ala.
  Mar. 13, 2019) (stating that Fred’s, a general goods retailer, “hired cybersecurity firm Mandiant
  to do a forensic investigation of the data breach and issue a report” which appears to have been
  produced in that case); In re Equifax, Inc., Customer Data Sec. Breach Litig., 362 F. Supp. 3d
  1295, 1310 (N.D. Ga. 2019) (“Equifax also hired cybersecurity firm Mandiant to investigate the
  suspicious activity.”); In re Yahoo! Inc. Customer Data Sec. Breach Litig., 313 F. Supp. 3d 1113,
  1121 (N.D. Cal. 2018) (“Yahoo also hired security firms who identified problems with Yahoo’s
  systems. For example, in 2012, Yahoo retained Mandiant, an outside cybersecurity firm, to
  perform a threat assessment; Mandiant’s subsequent report detailed issues with Yahoo’s security
  and attack groups in Yahoo’s systems.”).


                                                  10
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 11 of 24 PageID# 4951



         For example, as described supra, in a recent data breach case in this District, Judge

  Nachmanoff rejected the defendants’ assertion of privilege where Mandiant had been retained for

  similar incident response services several years before the data breach occurred and litigation

  anticipated. In re Dominion National, 2019 WL 7592343 at *4. Even though after the breach was

  discovered the defendant’s counsel engaged Mandiant, the Court explained that the defendants had

  “done little to show ‘that Mandiant changed the nature of its investigations at the instruction of

  outside counsel and that Mandiant’s scope of work and purpose became different in anticipation

  of litigation.’” Id. (quoting In re Premera, 296 F. Supp. 3d at 1246). Therefore, the Court found

  that the “driving force” behind the Mandiant Report “was not litigation, but business purposes.”

  Id. So too here.

         Similarly, in the Premera Blue Cross Customer Data Security Breach Litigation, Judge

  Simon in the District of Oregon ordered Premera Blue Cross to produce the Mandiant Report and

  related non-privileged or work-product communications. In Premera, Mandiant was initially hired

  by Premera, but prior to the issuance of its report, entered into an amended agreement with

  Premera’s counsel that shifted supervisory authority from Premera to counsel. In re Premera Blue

  Cross Customer Data Sec. Breach Litig., 296 F. Supp. 3d 1230, 1245 (D. Or. 2017). Premera

  objected to production claiming that “Mandiant [was] the equivalent of a private investigator or

  other investigative resource hired by an attorney to conduct an investigation on behalf of an

  attorney, and thus that Mandiant’s work [was] privileged and protected as work-product.” Id. The

  Court rejected this theory citing the fact that the only change from Mandiant’s initial obligations

  under its agreement with Premera and the amended obligations with counsel was that Mandiant

  was directed to mark its communications as “privileged,” “work-product,” or “on request of

  counsel.” Id. Further, Judge Simon expressly found that Premera’s investigation into the cause of




                                                  11
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 12 of 24 PageID# 4952



  the breach was a “necessary business function regardless of litigation” that was “conducted

  primarily for a business purpose.” In re Premera Blue Cross Customer Data Sec. Breach Litig.,

  329 F.R.D. 656, 666 (D. Or. 2019).7 The same conclusion is necessary here.

      B. The Mandiant Report is not work product.
         Plaintiffs do not know exactly when, after the Breach, Mandiant was purportedly retained

  by Capital One’s counsel to perform

                                                        But even though Mandiant was facially hired

  by Capital One’s counsel, it makes no difference: Mandiant’s investigation and resulting report(s)

  are not work product.




         The investigation and resulting reports fail the “because of” test required in assessing work

  product claims under any plausible analysis of the facts and circumstances. See RLI Ins., 477 F.

  Supp. 2d at 748 (holding investigation not work product when there was no evidence that review

  would have been different had party “been conducting a conventional investigation”). Determining

  what caused the breach and identifying efforts necessary to remediate the security failures that

  caused it in the first instance and prevented it from being discovered for four months is not a legal



  7
    Capital One’s situation is distinguishable from cases Plaintiffs anticipate Capital One will rely
  on, such as In re Experian Data Breach Litig., No. SACV1501592AGDFMX, 2017 WL 4325583
  (C.D. Cal. May 18, 2017). In Experian – which was decided under slightly different Ninth Circuit
  standards – Experian retained Jones Day immediately after discovering the breach and Jones Day
  in turn hired Mandiant to conduct an investigation to assist it in providing legal advice. Id. at *2.
  But in Experian the Court determined that “Mandiant’s previous work for Experian was separate
  from the work it did for Experian regarding this particular data breach.” Id. at *3. That is not the
  case here.




                                                   12
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 13 of 24 PageID# 4953



  investigation; it is a factual investigation. This investigation would have necessarily been

  conducted in the absence of litigation or Capital One retaining counsel. While Capital One’s

  counsel may have simultaneously benefited from the investigation and used it to provide legal

  advice to their clients, Capital One cannot credibly claim that it would not have conducted the

  investigation but for the anticipated threat of litigation; particularly when,




         To the contrary, Capital One, as a regulated banking entity, is required under federal law

  to ensure the adequacy of its data security. See, e.g., Gramm-Leach-Bliley Act (“GLBA”), 15

  U.S.C. § 6801(a)-(b) (requiring financial institutions to “protect the security and confidentiality of

  [] customers’ nonpublic personal information”). Capital One was therefore obligated to investigate

  the breach, its cause, and identify and implement appropriate remedial measures to protect its

  customers’ personal information, even in the absence of prospective litigation. See Collins v.

  Mullins, 170 F.R.D. 132, 135 (W.D. Va. 1996) (holding that Sheriff department’s investigation of

  internal misconduct was not protected by work product privilege where internal policies required

  the investigation even though Sheriff’s office was aware that litigation arising from the misconduct

  was likely).

         Further, documents in Capital One’s initial document productions show that




           See Ex. 4, CAPITALONE_MDL_000115137 (

                                                                                                  ); Ex.




                                                   13
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 14 of 24 PageID# 4954



  5, CAPITALONE_MDL_000100994, at -100999 and -101001 (



                                                     ). Indeed, Capital One’s outside auditors, Ernst &

  Young (“EY”),                                                                                  Ex. 6,

  CAPITALONE_MDL_000247842 (



               ) (emphasis in original). These facts show that Capital One had numerous, overarching

  business purposes for which it needed Mandiant’s investigation, and that the primary purpose of

  the investigation was not litigation.

          In addition to its non-litigation obligations to conduct an investigation, there is other strong

  evidence that

                             First and foremost,

                                                                                          Ex. 1, Master

  Services Agreement.




                                             Ex. 2, Statement of Work. Pursuant to the Statement of

  Work,



                                                                                                       Id.

  at Section 2.1. So that Capital One

                                                                                       Id. at Section 4.




                                                    14
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 15 of 24 PageID# 4955



            Moreover, Capital One’s initial document production confirms

                                                                    For example,




                                                                                            Ex. 7,

  CAPITALONE_MDL_000248419, at -248421. Critically,



             Ex. 3, CAPITALONE_MDL_000185309, at 319. And




                                                                                           Ex. [ ],

  CAPITALONE_MDL_000251578.

            In July 2019, when Capital One discovered it had experienced the Data Breach, it turned

  to Mandiant

                                                                            In fact, as evidenced by

  communications after Capital One discovered the Data Breach,



                             See Ex. 9, CAPITALONE_MDL_000097216 (

                                                                                          ); see also

  Ex. 2 (                                                              ).




                                                  15
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 16 of 24 PageID# 4956



         That Capital One’s outside counsel then purportedly engaged8 Mandiant to conduct

                                                                  shows that only a veneer of privilege

  – not actual privilege – exists.

                                     and that the resultant report (

                        ) and communications related to its investigation are not work product.

  Indeed, the Mandiant Report, which is a forensic report, was almost certainly prepared in

  essentially the same form that it would have been absent litigation. See RLI Ins., 477 F. Supp. 2d

  at 748 (explaining the principal inquiry is whether the document “would not have been prepared

  in substantially similar form but for the prospect of that litigation.”) (quoting United States v.

  Adlman, 134 F.3d 1194, 1195 (2d Cir. 1998)) (emphasis in original).

         For all of the above-stated reasons, the Court should find the Mandiant Report is not work

  product.

      C. The Mandiant Report is not protected by the attorney-client privilege.
         Similarly, the Mandiant report is not protected by the Attorney-Client privilege. Mandiant

  is a data security and incident response consultant employed to “reduce overall impact of business

  risk” – not a legal expert. Mandiant’s investigation could not have, therefore, been performed using

  any legal expertise nor would Mandiant itself have provided legal advice to Capital One. Cf. In re

  Allen, 106 F.3d 582, 602–03 (4th Cir. 1997) (finding attorney hired to conduct factual investigation

  was “retained to conduct an investigation using her legal expertise” but recognizing that no

  privilege attaches when investigation is performed in a capacity other than as a lawyer). Virginia




  8
   Despite requesting all agreements and statements of work associated with Mandiant, Plaintiffs
  have not been provided a copy of the purported agreement between Debevoise and Mandiant, nor
  does the agreement appear on Capital One’s privilege log. See Ex. 14, Feb. 5, 2020 Email from J.
  Dent to R. Solomon.


                                                    16
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 17 of 24 PageID# 4957



  law is clear that “attorney-client privilege does not attach to a document merely because a client

  delivers it to his attorney.” Virginia Elec., 526 S.E.2d at 755.

         In order for attorney-client privilege to attach, Capital One bears the burden of proving that

  the Report was prepared with the intention of securing legal advice on its contents. Id. Capital One

  cannot make that requisite showing, however, because

                                                                                See, e.g.,      Ex. 6,

  CAPITALONE_MDL_000247842 (

                                                        )   (emphasis    in    original);    Ex.       10,

  CAPITALONE_MDL_000232681 (

                                                               ). Accordingly, it is not privileged.

         Although Capital One’s counsel may have provided legal services utilizing the report, the

  report was prepared – and would have been prepared in the absence of litigation – to memorialize

  Mandiant’s factual investigation. See In re Premera Blue Cross Customer Data Sec. Breach Litig.,

  329 F.R.D. at 665 (“The Court previously found that third parties performing general remediation

  efforts, even if hired by counsel, are performing a business function. Accordingly, the fact that a

  third-party vendor prepared a remediation-related document and sent it to outside counsel is

  insufficient to designate that document as subject to the attorney-client privilege or work-product

  protection.”) (internal citation omitted).

     D. Even if the Mandiant Report was protected by work product or attorney-client
        privilege, those privileges have been waived.
         Finally, because Capital One disclosed some of Mandiant’s findings and distributed the

  report and findings to third parties, it has waived its privilege claim to the Mandiant Report.

  Importantly, the burden is on Capital One to prove that it has not waived any privilege. Walton,

  694 S.E.2d at 549. A privilege holder may waive privilege when “‘the privilege holder’s conduct



                                                   17
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 18 of 24 PageID# 4958



  makes it unfair to allow subsequent assertion of the privilege.’” Id. at 552 (quoting United States

  v. Yerardi, 192 F.3d 14, 18 (1st Cir. 1999)).

           Although Plaintiffs do not yet know who received the Mandiant Report, despite requesting

  such information months ago on February 5, 2020,9 Capital One’s documents produced to date

  show that                                                                                    First,

  Capital One’s documents

                                                                                       See Ex. 10,

  CAPITALONE_MDL_000232681 (

                                     );10 see also E.I. Dupont, 269 F.R.D at 605 (privilege over a

  document may be waived when a document is shared with a governmental agency that is “in a

  position adversarial to the disclosing party”). Second, Capital One has

                                                                                        See Ex. 6,

  CAPITALONE_MDL_000247842 (                                                                       ).

  Third, it appears from at least one document that
                                                                              11




                                                                                        See Ex. 12,




  9
      See Ex. 14, Feb. 5, 2020 Email from J. Dent to R. Solomon.
  10
       Although

  Ex. 11, CAPITALONE_MDL_000172998 (

                                    ).
  11
     See LinkedIn of Danielle Dietz, Managing Vice President of Investor Relations, available at
  https://www.linkedin.com/in/danielle-dietz-8b70b98/ (last visited April 24, 2020).


                                                  18
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 19 of 24 PageID# 4959



  CAPITALONE_MDL_000086014, at -86016. These disclosures of Mandiant’s conclusions and

  the Report itself constitute waiver, if the report ever was privileged.

         Moreover, Capital One has placed at least two of the major findings of the Mandiant Report

  at issue in this litigation, resulting in subject matter waiver. First, Capital One has represented to

  both Plaintiffs and the public that after the Data Breach it “immediately fixed the issue.”12 Capital

  One has further

           Ex. 13, Amended Interrogatory Answers at Answer 12. Whether Capital One actually

  “fixed the issue” as it has represented and remediated the issues that led to the Data Breach are

  very much in dispute, and are addressed in the Mandiant Report. If Mandiant recommended other

  remedial actions Capital One has not taken, Plaintiffs are entitled to know.

         Even more critically, Capital One has placed at issue whether other hackers accessed the

  data involved in this Data Breach, given the fact that the instructions for accessing the data had

  been posted publicly on GitHub for many months. Compl. ¶¶ 63-64, 83. In its Interrogatory

  Answers, Capital One represented that

                                                          Ex. 13, Amended Interrogatory Answer 6.

  Whether other hackers performed the steps publicly posted on GitHub – or whether Capital One

  can even know whether such steps were performed – is information that would almost certainly be

  included in the Mandiant Report. Because Capital One has placed this information at issue, it has

  waived the privilege. See United States v. Jones, 696 F.2d 1069, 1072 (4th Cir. 1982) (“Selective

  disclosure for tactical purposes waives the privilege.”).




  12
         Information    on    the    Capital       One      Cyber      Incident,       available      at
  https://www.capitalone.com/facts2019/ (last visited April 24, 2020).


                                                   19
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 20 of 24 PageID# 4960



     E. Communications    regarding     Mandiant’s      investigation,                findings,     and
        recommendations are not work product or privileged.
         As Mandiant’s investigation and report are not privileged or work product, Plaintiffs also

  seek non-privileged, non-work product communications (1) between Mandiant and Capital One

  employees regarding the breach and remediation, (2) between Capital One employees and third-

  parties discussing the Mandiant report and its conclusions, and (3) between multiple Capital One

  employees discussing the Mandiant report, its conclusions and recommendations, and efforts to

  implement proposed remediation measures. Importantly, Plaintiffs do not seek communications

  between Capital One and counsel soliciting or providing legal advice, or Mandiant and counsel

  conveying either’s thoughts, opinions, impressions, or legal conclusions about this litigation.

  However, Plaintiffs do seek communications that may have the veneer of containing attorney-

  client privileged content simply because, for example, counsel was cc’d or bcc’d on an e-mail

  chain, but were not created for the purpose of securing legal advice or in response to this litigation.

  The communications sought are discoverable and not privileged.

         As discussed supra, Judge Nachmanoff found that because the Mandiant Report was not

  work product, the “associated communications” in the Mandiant investigation were not privileged.

  In re: Dominion Dental Servs. USA, Inc. Data Breach Litig., 2019 WL 7592343, at *3. Judge

  Simon in the Premera matter likewise addressed this issue. He held that when employees are

  discussing a document prepared by a third-party vendor, the fact that an attorney is on the email

  does not necessarily render the communication or the document itself privileged. In re Premera

  Blue Cross Customer Data Sec. Breach Litig., 329 F.R.D. at 667 (concluding that Mandiant was

  providing business advice not protected by privilege). Instead, the “email must independently

  qualify as privileged” and is “only privileged if the attorney is being asked to provide legal input

  and advice.” Id. “Similarly, if [] employees generally are discussing factual information relating



                                                    20
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 21 of 24 PageID# 4961



  to a third-party vendors’ services with counsel, and not requesting or receiving legal advice or

  providing facts to the attorney to provide legal services, the email would not be privileged.” Id.

         Capital One’s attempts to withhold relevant communications regarding the Data Breach,

  the reason for Capital One’s failure to timely discover it, and remediation far exceed the bounds

  of the attorney-client privilege. The underlying facts that Mandiant’s investigation discovered are

  undoubtedly not privileged and Capital One’s consideration of Mandiant’s conclusions and

  recommendations is a business function, not a request for or provision of legal advice. Further,

  because Capital One would have needed to investigate and correct its data security deficiencies

  even in the absence of litigation, none of these communications can qualify as work product. The

  Court should therefore order Capital One to produce all such communications.

     F. In the alternative, Plaintiffs can establish substantial need and undue hardship.
         Even if the Court concludes that the Mandiant Report is work product, it should

  nevertheless compel Capital One to produce it under the exception in Rule 26(b)(3)(A)(ii).

  Plaintiffs have a substantial need for the Report and it will be impossible or unduly difficult for

  Plaintiffs to obtain the same information through other means.

         Plaintiffs have a substantial need for the Mandiant Report. It outlines, in forensic detail, all

  of Capital One’s data security failures that lead to or contributed to both the Data Breach itself and

  Capital One’s failure to discover the Data Breach for four months. It is a crucial liability document

  that will enable Plaintiffs to prosecute their case more efficiently. Indeed, production of the Report

  will necessarily streamline the discovery process, which will benefit Capital One as well. To obtain

  the same information contained in the Mandiant Report will impose undue hardship on Plaintiffs.

  Plaintiffs will have to obtain and search through thousands of documents and communications –

  many of which may have no relevance to the Breach at all – to piece together and identify these

  deficiencies that Capital One already uncovered and for which they took several months to explore.


                                                   21
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 22 of 24 PageID# 4962



         Capital One may point to the fact that it is providing documents such as event logs and

  network diagrams to Plaintiffs. But the provision of such limited technical documents is

  insufficient for several reasons. Unlike Mandiant, Plaintiffs will not have the ability to question

  Capital One cyber security and infrastructure employees at will. They will be confined to limited

  depositions, the preparation for which will require Plaintiffs to have already reached their

  conclusions regarding the cause of the breach and Capital One’s failure to timely discover it. If

  Plaintiffs had a year to conduct discovery and increased access to interview employees, that might

  be feasible, but they do not. Further, Plaintiffs have brought claims for injunctive relief and are

  entitled to know the entire universe of remediation recommendations that were presented to Capital

  One. If Mandiant made deficiency findings that Capital One has not corrected or remediation

  recommendations that it has not implemented, this information can only be discovered – and more

  importantly confirmed – by actually reviewing Mandiant’s Report.

                                          CONCLUSION

         For all the reasons set forth above, Plaintiffs request that the Court issue an order

  compelling Capital One to produce (1) any and all Mandiant reports regarding the Data Breach,

  the reason for its duration, and remediation, (2) communications between Mandiant and Capital

  One employees regarding its factual conclusions and remediation; and (3) communications

  between Capital One employees discussing the Mandiant report, its conclusions and recommended

  remediation measures.

  Dated: April 24, 2020.                       Respectfully Submitted,

                                               /s/__Steven T. Webster___________
                                               Steven T. Webster (VSB No. 31975)
                                               WEBSTER BOOK LLP
                                               300 N. Washington Street, Suite 404
                                               Alexandria, Virginia 22314
                                               Tel: (888) 987-9991



                                                  22
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 23 of 24 PageID# 4963



                                     swebster@websterbook.com

                                     Plaintiffs’ Local Counsel

                                     Norman E. Siegel
                                     STUEVE SIEGEL HANSON LLP
                                     460 Nichols Road, Suite 200
                                     Kansas City, MO 64112
                                     Tel: (816) 714-7100
                                     siegel@stuevesiegel.com

                                     Karen Hanson Riebel
                                     LOCKRIDGE GRINDAL NAUEN, P.L.L.P
                                     100 Washington Avenue South, Suite 200
                                     Minneapolis, MN 55401
                                     Tel: (612) 339-6900
                                     khriebel@locklaw.com

                                     John A. Yanchunis
                                     MORGAN & MORGAN COMPLEX
                                     LITIGATION GROUP
                                     201 N. Franklin Street, 7th Floor
                                     Tampa, FL 33602
                                     Tel: (813) 223-5505
                                     jyanchunis@ForThePeople.com

                                     Plaintiffs’ Co-Lead Counsel




                                       23
Case 1:19-md-02915-AJT-JFA Document 413 Filed 04/24/20 Page 24 of 24 PageID# 4964




                                  CERTIFICATE OF SERVICE
         I hereby certify that on April 24, 2020, I electronically filed the foregoing document with

  the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to all

  counsel of record.


                                               /s/___Steven T. Webster___________________
                                               Steven T. Webster (VSB No. 31975)
                                               WEBSTER BOOK LLP




                                                 24
